DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 08 June 2022 and 03 August 2022 have been entered.
Response to Amendment
This office action is responsive to the amendments filed on 08 June 2022 and 03 August 2022, entered pursuant to the Request for Continued Examination (RCE) filed on 03 August 2022.  As directed by the amendments: claims 1-4 & 6-16 have been amended, claim 5 has been cancelled, and no claims have been added.  Thus, claims 1-4 & 6-16 are presently pending in this application. 
Applicant’s amendments and accompanying remarks have overcome the various objections and 35 U.S.C. 112 rejections set forth in the previous actions.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3 & 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr (US 2002/0180260) in view of Mapes (US 2,026,133).
Regarding claim 1, Mohr discloses (figs. 1 & 2) an accumulator (10), comprising: 
a shell member (12); 
a cover member (14) welded to the shell member (via weld 42; para. 25, lines 4-6); and 
an accumulation part (incl. at least 16 & 18) accommodated in an accommodating space formed by the shell member and the cover member (as shown; generally indicated at 20), wherein the shell member (12) comprises: 
a cylindrical portion (26); 
an opening portion (generally indicated at 40) formed at one end of the cylindrical portion; and 
a closed portion (30) connected to another end of the cylindrical portion, 
wherein the cylindrical portion includes a first wall portion (“1st Portion” in annotated partial fig. 2, below) at the another end of the cylindrical portion connected to the closed portion, and a second wall portion (“2nd Portion”, below) having the opening portion, and 
wherein a thickness of the second wall portion is greater than a thickness of the first wall portion (as shown).

    PNG
    media_image1.png
    237
    394
    media_image1.png
    Greyscale







Mohr does not explicitly disclose the additional limitation wherein a thickness of the second wall portion is greater than a thickness of the closed portion.
Mapes teaches (fig. 2) a shell member having an accommodating space formed by the shell member, the shell member comprising: a cylindrical portion (generally indicated at a, a1); 
an opening portion (c) formed at one end of the cylindrical portion; and 
a closed portion (b) connected to another end of the cylindrical portion, 
wherein the cylindrical portion includes a first wall portion (a) at the another end of the cylindrical portion connected to the closed portion, and a second wall portion (i.e. cylindrical wall portion to the left of a1) having the opening portion, and 
wherein a thickness of the second wall portion is thicker greater than each of a thickness of the first wall portion and a thickness of the closed portion (as shown in fig. 2).
In particular, Mapes teaches (page 1, left col., lines 23-40) that traditional pressurized cylinders require a particular thickness near the opening to permit the open end to be closed and connected to a fluid system (i.e. via a coupling) without developing weakness, but often are much thicker than needed along the rest of the cylinder body wall, causing the cylinders to have excessive weight undesirable for use, e.g., in airplanes. Mapes then proposes (page 1, left col., line 41 - page 1, right col., line 3) that, from the closed end to a circumferential band (e.g. a1) along the sidewall, the thickness of the wall may be reduced, without substantially reducing the thickness from that band to the open end “to permit proper closing-in” of the cylinder. Mapes explains that such a shell / cylinder should have “the necessary thickness and strength at the shoulder end and shall have elsewhere no more thickness than is necessary”. The examiner notes that, while Mapes shows the cylinder being subsequently “necked-in” in fig. 3, Mapes also explains that the same method may be applied to cylinders with ends “formed in any other desired fashion (page 1, right col., lines 31-35). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the accumulator shell member of Mohr such that the thickness of the second wall portion of the shell member is greater than each of a thickness of the first wall portion and a thickness of the closed portion, in view of the teachings of Mapes, to ensure that the cylinder has sufficient thickness and strength adjacent the open end to permit subsequent closing in operations (e.g., welding to the cover member), while having elsewhere (i.e. the first wall portion and the closed portion) no more thickness than is necessary, as suggested by Mapes. 
Such a modification may be otherwise seen as obvious as the use of a known technique (i.e. forming a pressure cylinder to have a second wall portion adjacent an open end with a thickness greater than each of closed end and first wall portion adjacent the closed end, as in Mapes) to improve a similar device (i.e., the shell member of Mohr) in the same way (e.g. to reduce shell member weight while retaining necessary strength about the open end, etc.). 
As a result, all of the limitations of claim 1 are met, or are otherwise rendered obvious. 

Regarding claim 2, the accumulator of Mohr reads on the additional limitation wherein the second wall portion (“2nd Portion”) is formed so as to protrude outward from the first wall portion (“1st Portion”; as shown).

Regarding claim 3, the accumulator of Mohr reads on the additional limitation wherein the cylindrical portion (26) includes a taper portion (“Taper”, in annotated partial fig. 2, above) disposed between the first wall portion (“1st Portion”) and the second wall portion (“2nd Portion”) and connecting an outer surface of the first wall portion to an outer surface of the second wall portion (as shown).
It is noted that the shell member of Mapes also includes a taper portion (at a1 in fig. 2) between the first wall portion (a) and the second wall portion and connecting an outer surface of the first wall portion to an outer surface of the second wall portion. 

Regarding claim 7, MPEP § 2125 explains that drawings of a utility patent must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. The description of an article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art.
In figure 2 of Mapes, the thickness of the first wall portion (a) equals the thickness of the closed portion (b), at least at the transition region where the first wall portion and closed portion are joined (i.e., there is no “step change” or obvious taper in wall thickness between the first wall portion and the closed portion).
Mapes further suggests that the closed end of the shell member is “preferably” hemispherical, as such a shape is known to be “twice as strong” as a cylindrical (i.e. flat-ended, as understood) shell (page 3, left col., line 73 – page 3, right col., line 3).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the accumulator shell member of Mohr by forming the closed end to having a hemispherical shape, whereby the thickness of the first wall portion equals the thickness of the closed portion, at least at a transition point between the first wall portion and the closed portion, in view of the teachings of Mapes, as the use of a known technique (i.e. forming a shell member to have such a configuration, as in fig. 2 of Mapes) to improve a similar device (the shell member of Mohr) in the same way (e.g., providing additional strength via the hemispherical closed end configuration, while avoiding stepped or sharp thickness transitions between the first wall portion and the closed portion, which might act as stress-risers).  

Alternatively, as previously noted, Mapes teaches that the first wall portion and closed end should have “no more thickness than is necessary” in order to reduce weight. 
As set forth in MPEP §2144.05(II), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The same section also establishes that it has been generally held that where the difference between the prior art and the claimed invention is a change in form, proportions or degree, such a difference is unpatentable, even though the changes of the kind may produce better results than prior inventions. 
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the accumulator shell member of Mohr by forming the first wall portion and closed section to be of any reasonable thickness as may be required for a particular application as a matter of routine engineering design (e.g., in order to optimize necessary thickness and strength vs weight, as suggested by Mapes), including forming the thickness of the first wall portion to equal the thickness of the closed portion as may be required in some instances, especially considering that such a modification amounts to a change in form or proportion (e.g. a change in relative proportions of the wall thicknesses of the first wall portion and the closed portion), and it has been generally held that where the difference between the prior art and the claimed invention is such a change in form, proportions or degree, the difference is unpatentable, even though changes of the kind may produce better results than prior inventions. 
As a result, the limitations of claim 7 are met, or are otherwise rendered obvious. 
Regarding claim 8, the accumulator of Mohr reads on the additional limitations wherein a first end of the taper portion (“Taper”, above) is connected to the first wall portion (“1st Portion”), a second end of the taper portion opposite the first end of the taper portion is connected to the second wall portion (“2nd Portion”), and a thickness of the taper portion gradually increases from the first end of the taper portion to the second end of the taper portion (as shown).

Regarding claim 9, with respect to the limitation wherein the first end of the taper portion extends from an upper portion of the cylindrical portion in a height direction of the cylindrical portion to the second wall portion, the examiner notes that the term “upper” as currently presented appears to be merely a matter of intended use. While the device of Mohr appears to include the taper portion at a lower portion of the cylindrical portion as oriented in the figure, as best understood, the device of Mohr is not limited to the particular orientation shown (i.e., as no particular component relies on gravity, the device could be oriented in any conceivable orientation during use). As such, if the device were to be employed in an inverted manner, with the opening portion oriented upwards, the device of Mohr would thus read on the limitation of claim 9 wherein the first end of the taper portion extends from an upper portion of the cylindrical portion in a height direction of the cylindrical portion to the second wall portion.

Regarding claim 10, with respect to the limitation wherein the first end of the taper portion extends from a central portion of the cylindrical portion in a height direction of the cylindrical portion to the second wall portion, the examiner notes that the term “central portion” is relatively broad as currently presented. As the taper portion of the device of Mohr is positioned between the second wall portion on one end and the first wall portion on the other end, device may be seen as reading on the limitation of claim 10 wherein the first end of the taper portion extends from a central portion of the cylindrical portion in a height direction of the cylindrical portion to the second wall portion.

Alternatively, regarding claims 9 & 10, Mapes explains that such a shell / cylinder should have “the necessary thickness and strength at the shoulder end and shall have elsewhere no more thickness than is necessary”. As understood, the position of the first end of the taper (i.e. the transition between the first wall portion and the second wall portion) depends on the particular proportions of the shoulder end needed for closing-in of the open end (which forms the second wall portion) to the proportions of rest of the cylinder (including the first wall portion and closed portion) which does not require the additional thickness. Therefore, in the context of Mapes, the portion of the cylinder from which the first end of the taper portion extends to the second wall portion is a matter of form or proportion (e.g., a matter of proportion between the second wall portion / shoulder end requiring increased thickness and the rest of the cylinder).
As set forth in MPEP § 2144.05(II), it has been generally held that where the difference between the prior art and the claimed invention is a change in form, proportions or degree, such a difference is unpatentable, even though the changes of the kind may produce better results than prior inventions (i.e., citing Smith v. Nichols & In re Williams). 
See also MPEP § 2144.04(IV)(A), which establishes that it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (citing Gardner v. TEC Syst., Inc.). 
Furthermore, in view of the applicant’s disclosure that the position of the taper is not limited to the example shown in fig. 2, and the shell member may even be formed without such a taper portion (see para. 38), as best understood, the limitations of claims 9 & 10 set forth merely a design preference, rather than an arrangement providing criticality or unexpected results. 
In view of the above, if not already seen reading on the relevant features, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention(s) to modify the accumulator shell member of Mohr, as otherwise modified in view of Mapes above, such that the first end of the taper portion extends from any reasonable portion of the cylinder portion in a height direction of the cylindrical wall portion to the second wall portion, including extending from an upper portion (claim 9) or a central wall portion (claim 10) as a matter of routine engineering design (e.g., to account for proportional differences between the thicker shoulder end and the rest of the cylinder, as may be needed for a particular application), especially considering that such changes in form or proportion have been held to be unpatentable, even if changes of the kind may produce better results than prior inventions.
As a result, claims 9 & 10 are unpatentable over Mohr in view of Mapes. 

Regarding claims 11 & 13, the accumulator of Mohr, as modified above, reads on the additional limitations wherein the closed portion (30) connected to the another end of the cylindrical portion comprises a sealable opening (32; which is sealed with a screw plug 34 and a sealing washer 36), and a thickness of the shell member is smallest at a portion of the closed portion adjacent the sealable opening (see below).
In particular, as can be seen in fig. 1 of Mohr, the closed portion 30 includes a counterbore at the portion adjacent the sealable opening (i.e. to receive the sealing washer 36). When modified as set forth in the grounds of rejection for claim 7 above, such that the thickness of the first wall portion is equal to the thickness of the closed portion, this counterbore would result in an even smaller thickness at the portion of the closed portion adjacent the sealable opening, such that the thickness of the shell member would be smallest at this portion. 

Alternatively, as previously noted, Mapes teaches that the first wall portion and closed end should have “no more thickness than is necessary” in order to reduce weight. 
As set forth in MPEP §2144.05(II), where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. The same section also establishes that it has been generally held that where the difference between the prior art and the claimed invention is a change in form, proportions or degree, such a difference is unpatentable, even though the changes of the kind may produce better results than prior inventions. 
In the instant case, the only difference between the claimed invention and the prior art (if any) would appear to be a difference in relative thickness between the portion of the closed end adjacent to the sealable opening (i.e., at the counterbore) and the thickness of the first wall portion. In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the accumulator shell member of Mohr by forming the portion of the closed section adjacent to the sealable opening to be of any reasonable thickness as may be required for a particular application as a matter of routine engineering design (e.g., in order to optimize necessary thickness and strength vs weight, as suggested by Mapes), including forming the thickness of the portion of the closed section adjacent to the sealable opening such that a thickness of the shell member is smallest at this portion of the closed portion adjacent the sealable opening (e.g., which may occur when the thickness at the counterbored portion is equal to or less than the thickness of the first wall portion) as may be required in some instances, especially considering that such a modification amounts to a change in form or proportion (e.g. a change in relative proportions of the wall thicknesses of the first wall portion and the counterbored portion of the closed portion), and it has been generally held that where the difference between the prior art and the claimed invention is such a change in form, proportions or degree, the difference is unpatentable, even though changes of the kind may produce better results than prior inventions. 
Regarding claims 12 & 14, the accumulator of Mohr, when modified in view of Mapes as described with respect to claim 7 above such that the thickness of the first wall portion equals the thickness of the closed portion, reads on the additional limitation wherein the thickness of the shell member is largest at the second wall portion.

Regarding claims 15 & 16, Mohr and Mapes do not explicitly disclose the additional limitation wherein the thickness of the second wall portion is in a range of 1.03 times the thickness of the first wall portion to 1.2 times the thickness of the first wall portion (claim 15), or in a range of 1.07 times the thickness of the first wall portion to 1.12 times the thickness of the first wall portion (claim 16).
However, as set forth in MPEP § 2144.04(IV)(A), it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (citing Gardner v. TEC Syst., Inc.). 
See also MPEP § 2144.05(II), which establishes that it has been generally held that where the difference between the prior art and the claimed invention is a change in form, proportions or degree, such a difference is unpatentable, even though the changes of the kind may produce better results than prior inventions (i.e., citing Smith v. Nichols & In re Williams).
Furthermore, applicant’s disclosure refers to the particular ranges recited in claims 15 & 16 as “preferable” (para. 35) and, in the case of the upper end of the ranges, as preferable “but not particularly limited to”.  As best understood then, the ranges of claims 15 & 16 set forth a design preference, rather than providing criticality or unexpected results. 
In view of the above, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention(s) to modify the accumulator shell member of Mohr, as otherwise modified above, such that the thickness of the second wall portion is any reasonable proportion relative to the first wall thickness, including wherein the second wall portion is in a range of 1.03 to 1.2 times the thickness of the first wall portion (claim 15), or in a range of 1.07 to 1.12 times the thickness of the first wall portion (claim 16), as a matter of routine engineering design (e.g., balancing required material thickness at each portion of the shell vs shell weight and material cost, etc. for a particular application), especially considering that it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device; or otherwise in considering that such changes in form or proportion have been held to be unpatentable, even if changes of the kind may produce better results than prior inventions.
As a result, claims 15 & 16 are unpatentable over Mohr in view of Mapes. 

Claims 4 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Mohr in view of Mapes as applied to claim 1 above, and further in view of Kobayashi et al. (JP H0569035 A; cited in applicant’s IDS received 18 Sept 2020, English translation via Espacenet provided by the applicant concurrently with the above IDS; hereafter Kobayashi).  
Regarding claim 4, while Mohr, as modified above, reads on the accumulator as described with respect to claim 1 above, Mohr is generally silent as to the material used for the shell member as well as the method of producing the shell member. 
Mapes further teaches that a shell member for a pressurized fluid may be formed of metal (e.g., page 2, left col., lines 64-68; page 2, right col., lines 4-10). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the accumulator of Mohr by forming the shell member from metal, in view of the teachings of Mapes, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. See also MPEP § 2144.07. 


    PNG
    media_image2.png
    322
    193
    media_image2.png
    Greyscale
Kobayashi teaches (figs. 1 & 6A-D; figs. 6A - 6D provided below) a method for producing a shell member (47) comprising a molding step of press-molding (i.e. “drawing”; see fig. 1; para. 19 & 20 of the English translation provided on 9/18/2020) a disk (42) whose thickness is greater in a peripheral portion than in a center portion (48; see fig. 6B) into a cylindrical shape (fig. 6C & 6D) to obtain said shell member. 







It is noted that applicant’s specification states (para. 41): “FIG. 4. is a schematic diagram when the shell member 10…is press-molded into a cylindrical shape…This pressing process is called “drawing””.  In other words, “drawing” (as taught by Kobayashi) is an equivalent term to “press-molding” as claimed. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to produce the shell member of the accumulator of Mohr (as otherwise modified in view of Mapes above) via the method taught by Kobayashi comprising a molding step of press-molding (i.e. drawing) a disk (i.e., formed from metal, in view of Mapes) whose thickness is greater in a peripheral portion than in a center portion into a cylindrical shape to obtain the shell member of the accumulator, as the use of a known technique (i.e. forming a cup-shaped / shell-type member by drawing a disk with a central recess into a cylindrical shape, as in Kobayashi) to improve a similar device (i.e., the shell member of the accumulator of Mohr) in the same way (e.g., requiring less drawing force and without causing excessive material bulging in the corners, etc. as suggested by Kobayashi; para. 21 & 23). 
As a result, the limitations of claim 4 are met or otherwise rendered obvious.

Regarding claim 6, Mohr, as modified above, further discloses or otherwise reads on a method of producing the accumulator wherein the method further comprises: a welding step of welding (i.e., welding required to produce weld 42) the opening portion of the shell member and the cover member (as shown; para. 25, lines 4-6).

Response to Arguments
Applicant's arguments filed 03 August 2022 have been fully considered. 
As a preliminary matter, with respect to applicant’s arguments that “[i]n regard to the prior art rejections, the Advisory Action seems to merely respond to one of Applicant’s arguments…” (i.e., regarding Mapes), it is noted that several of the arguments therein were directed to differences between the grounds of rejection presented in the previous Final office action and the proposed claim amendments filed thereafter. As stated in the advisory action, the claim amendments required further search and consideration beyond the scope appropriate for after final action and raised new issues. As such, the proposed amendments were not entered and it would not have been appropriate to respond to arguments directed to claim limitations which were not entered and which otherwise had not been fully considered. As these amendments have now been entered (i.e. pursuant to applicant’s Request for Continued Examination), the amendments have been considered and the following responses are provided. 
With respect to the grounds of rejection under 35 U.S.C. 102 and/or 103 in view of Smith (US 1,987,718) alone, it is noted that applicant’s amendments have overcome these rejections. 
With respect to the grounds of rejection under 35 U.S.C. 103 over Mohr in view of Mapes, applicant’s arguments are not found to be persuasive for at least the reasons set forth below, and the relevant grounds of rejection in this action have been amended, as necessitated by applicant’s amendments. 
With respect to the argument that Mapes is “not directed to an ‘accumulator’ at all”, and is not provided with a cover member or accumulator part, it is noted that Mapes was not relied upon to disclose or teach these features, in general, which are otherwise disclosed by Mohr.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To the extent that applicant is arguing that Mapes is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
As set forth in MPEP § 2141.01(a)(IV), in a simple mechanical invention a broad spectrum of prior art must be explored and it is reasonable to permit inquiry into other areas where one of ordinary skill in the art would be aware that similar problems exist.
In this case, Mapes is directed to improvements of the form and construction of pressure vessels (i.e. shell members for containing a pressurized gas) which are structurally and functionally similar to shell members used for accumulators (i.e. for containing the pressurized gas or other fluid within an accumulator). A person of ordinary skill in the art would reasonably be aware that these areas may experience similar problems. 
Moreover, Mapes is particularly concerned with forming such shell members in a manner to reduce unnecessary weight while retaining their function (e.g., to enable practical use on airplanes, etc.; see, e.g., page 1, left column, lines 23-40). Similarly, applicant’s own specification suggest that reduction in weight of shell members (i.e. for use on a vehicle, to improve fuel efficiency) is among the goals of the instant invention (see, e.g., para. 7). Thus, Mapes is reasonably pertinent to at least one of the particular problems with which applicant was concerned. 
With respect to applicant’s remarks that, regarding Mapes, “Applicant respectfully submits that such reasoning would be overly expansive (since it would apparently render obvious every possible type of cylinder with every possible type of end)”, the examiner notes that the portion of Mapes referenced (i.e. pg. 1, right column, lines 31-35) explicitly states that “it is also within the scope of the invention to apply the method thereof not only to a cylinder which is closed-in at one end only, but to cylinders having the other end or ends similarly formed, or formed in any other desired fashion”. Moreover, an explicit suggestion by Mapes to apply the relevant teachings therein to other similar constructions is not necessarily required. 
As stated in the advisory action,  MPEP § 2141.03(I) sets forth that "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396. 
In the instant case, a person of ordinary skill in the art would have recognized that the teaching of Mapes of forming a pressurized shell to have a first thickness adjacent an open end which tapers to a second, smaller thickness along a part of the shell remote from the open end, would also be applicable to the shell of the accumulator of Mohr, which has such an open end, albeit the open end of Mohr being closed in a different fashion, for the reasons otherwise set forth in this and previous actions (e.g. to reduce shell weight while retaining necessary strength at the open end, etc.). 
Conclusion
The prior art made of record in the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard K Durden whose telephone number is (571) 270-0538. The examiner can normally be reached Monday - Thursday, 9:00 AM - 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone: Kenneth Rinehart can be reached at (571) 272-4881; Mary McManmon can be reached at (571) 272-6007; Craig Schneider can be reached at (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard K. Durden/Examiner, Art Unit 3753      

/KENNETH RINEHART/Supervisory Patent Examiner, Art Unit 3753